DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional applications filed back to 04/01/2017. 
Status of Claims
	Claims 1-19 and 21 are pending.
	Claims 6-15 has been withdrawn from consideration.
	Claim 20 has been deleted

Election/Restrictions
Applicant elected Species 17 (Figures 18-21) without traverse on 10/04/2021.

Information Disclosure Statement
The information disclosure statements filed on 05/16/2022 has been considered by the examiner.
Specification
The objection to the specification has been withdrawn in view of the applicant’s amendments.

Claim Rejections - 35 USC § 112
The previous 112 rejection have been withdrawn in view of the applicant’s amendments, but the amendments have created the following new 112 issues.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 16-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, requires the first plurality of nodes and struts to partially fill a volume of a unit cell.  This is considered indefinite because these structures form and define the unit cells and it is unclear how they can partially full a volume it defines.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 16-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Sharp et al (Sharp) US 2012/0215310 A1.
	Sharp discloses that it is known in the art to provide a simple square cage/lattice medical implant comprising porous structure disposed within a volume of the medical implant (Figure 19) comprising a first and second pluralities of struts (straight portions) extending from a plurality of nodes (corner portions) surrounded by a plurality of void regions (repeating portions of the open spaces) defining unit cells.  The implant of Sharp, when viewed at a slight angle, will define the first plurality of cells with smaller open spaces (between adjacent nonoverlapping struts in the middle of Figure 20) and a second plurality of cells with lager open spaces (between adjacent nonoverlapping struts on left and right sides of Figure 20).
Additionally, there are an infinite number of predetermined viewing directions associated with the implant of Sharp during implantation.  They can be manipulated to either maximize or minimize the lucency of the implant by either aligning or offsetting the struts with the adjacent struts.  Furthermore, the alignment can be varied in small increments to adjust the size of the openings/voids.  These views with respect to the volume include straight on, side, and back views as well as each view but slightly offset.  These views would be viewable and made regardless of the viewing means whether directly by the surgeon or using e-ray equipment.
In regards to the lucency comparisons of claim 16, when viewed in the angled orientations of the variety of angles/orientations, the lucency properties and bulk densities can be varied as claimed.  The device of Sharp can be rotated and viewed about any angular range within 0-360 which results in the struts and nodes aligning in uniform manners because the entire lattice is a repeating block.  For example the angled view of Figure 20 has varied values when comparing the central cells to those slightly to the left/light and even more to those further spaced from the center.  This variability within the regions and the orientations inherently provides at least two regions with differing average baseline lucency values of very small percents less than 35%.  
In regards to claims 18 and 19, the claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the 	use of image guidance and robotic surgery is well known within the art of bone implants.  Additionally the implant of Sharp is fully capable of being implanted using image guiding such as X-ray or MRI and manipulated using a robotic device.
In regards to claim 21, all viewing angles and orientations of an implant are known and inherently anticipated because the patient and implant can be placed in any orientation within an X-ray machine.  



Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
The applicant argues that Sharp is not concerned with defining bulk thickness areas and does not address arranging the struts and nodes to fill a volume of a unit cell.  This is not persuasive to overcome the prior art rejection because the structures of Sharp and the applicant’s invention are the same type of simple frameworks.  Both frameworks have the same square shaped cells/units/sub-structures made up by straight struts and corner nodes.  When viewing Sharp in the different orientations as explained by the applicant the implant will inherently result in the same areas of reduced bulk thicknesses with struts and nodes partially filling volumes of unit cells.  To put it in simpler terms, when rotating the implant of Sharp the viewing angles will permit the user to either fully overlap struts and nodes with the struts and nodes behind them, partially overlap struts and nodes with the struts and nodes behind them, or not overlap at all.  These configurations each have varied increased/reduced bulk thicknesses with higher average baseline lucency and lower average baseline lucency.  To put it in simpler terms, when the structures fully overlap there is more open areas and more visibility and when the structures minimize overlap there is less open area and less visibility.
The applicant further argues that because the cells are stacked, Sharp teaches away from the overlapping.  This is not persuasive because the stacked cells of Sharp are uniformly stacked in the same manner as the applicant’s elected embodiment shown in Figures  18-21.  Additionally the overlapping is achieved by rotating the implant or changing the viewing angle, not through moving implant structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774


/CHRISTOPHER D. PRONE/
Primary Examiner, Art Unit 3738